UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6111



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                            Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN, Warden, Maryland House of
Correction-Annex; KATHLEEN LANDERKIN, Lieu-
tenant, Administrative Remedy Coordinator;
MICHAEL R. HILL, L.P.N., Maryland Department
of Correction Infection Control Department; S.
ROBERTSON, R.N., Maryland Department of Cor-
rection Infection Control Department; PARRIS
N. GLENDENING, Governor, The State House;
BISHOP L. ROBINSON, Secretary of Public Safety
and Correctional Services; RICHARD A. LANHAM,
SR., Commissioner of Division of Correction;
WILLIAM L. SMITH, Warden of The Jessup,
Maryland House of Correction Annex; CHERYL
SAUNDERS, R.N.; CORRECTIONAL MEDICAL SYSTEMS,
INCORPORATED, Health Contractor,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
350-L)


Submitted:   May 14, 1998                   Decided:   June 2, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland; Philip Melton Andrews, Karl Joseph
Nelson, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Jones v. Corcoran, No. CA-97-350-L (D. Md. Jan. 13, 1998).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         AFFIRMED




                                2